Title: From George Washington to Edmund Jennings Lee, 5 April 1798
From: Washington, George
To: Lee, Edmund Jennings



Dear Sir,
Mount Vernon 5th April 1798.

Your letter of the 30th Ulto was presented to me yesterday. The apology you have offered for breaking the Seal of my Nephews letter, to me, is perfectly satisfactory. The like has often happened to myself.
I hope I shall see General Lee before he leaves this part of the Country. The enclosed for Mr Corbin Washington, I request the favour of you to be caused to be delivered to him before he leaves Alexandria (and the sooner the better) if he is not at your house. With esteem, I am, Dear Sir Your Most Obedt

G. Washington

